Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-13-2009

Fontroy v. Beard
Precedential or Non-Precedential: Precedential

Docket No. 07-2446




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Fontroy v. Beard" (2009). 2009 Decisions. Paper 1625.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1625


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
            UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                          No. 07-2446


                     Derrick Dale Fontroy, et al. v. Jeffrey A. Beard, et al.

                                 (E.D. Civil No. 02-cv-02949)



                              ORDER AMENDING OPINION




    IT IS HEREBY ORDERED at the direction of the Court that the Opinion in the above case,
filed March 10, 2009, be amended to include the name and address of counsel for appellants and
the names of appellees proceeding pro se;

   IT IS FURTHER ORDERED that the Amended Opinion entered on the docket March 10,
2009, be amended to read “Amended Opinion” and to be entered on the docket as of March 13,
2009.



For the Court,


/s/ Marcia M. Waldron
Clerk

Dated: March 13, 2009
DWB/cc
        Derrick Dale Fontroy, I
        Theodore Savage
        Aaron Christopher Wheeler
       Claudia M. Tesoro, Esq.